DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bruemmer (US Pub. 2018/0038694).
Regarding claim 11, Bruemmer discloses a method comprising: 
deriving a first trajectory file comprising point cloud data (par.082 “to create a virtual aperture for a specific….location or area of interest………the projected path of the vehicle…..in a point cloud”) created by a mapping system operated along a first trajectory (par.050 “The relevant coordinate transforms are typically stored within the image file……A georeferenced map”); 
deriving a second trajectory file comprising position information from a GPS data source along a second trajectory (par.048 “system 100 further includes…..GPS 132 capability…..and other passive positional techniques are each capable of establishing the geospatial position”, par.049, 058); 
synchronizing the point cloud data with the position information (par.053 “A Feature Correlation Module 260 is interposed…….matches the fingerprint of realtime features with map…..when the overlays match………point-cloud-library matching…..to transform the current GPS/INS-derived position (x, y, theta) to the actual relative position”); and 
utilizing the second trajectory file to correct the point cloud data (par.053 “The results of such a victor-matching algorithm can identify any necessary orientation correction to transform the current GPS/INS-derived position (x, y, that) to the actual relative position….the inverse of this correction transform can be used to corelate the true position of the car to its position on an ortho-rectified map or other map”).  
Regarding claim 12, Bruemmer discloses utilizing further comprising deriving drift data associated with the GPS data source and subtracting the drift data from the first trajectory file (par.048 “an INS can drift”).  
Regarding claim 13, Bruemmer discloses performing a coordinate transformation to align the first trajectory with the second trajectory (par.053 “The results of such a victor-matching algorithm can identify any necessary orientation correction to transform the current GPS/INS-derived position (x, y, that) to the actual relative position….the inverse of this correction transform can be used to corelate the true position of the car to its position on an ortho-rectified map”).  
Regarding claim 14, Bruemmer discloses the position information of the second trajectory is intermittent (par.087 “correlate a vehicle’s corrected global position…..intermittent”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer (US Pub. 2018/0038694) in view of Gao (US Pub. 2018/0260613).
Regarding claim 15, Bruemmer discloses a method comprising: 
generating a point cloud comprising both positional and pose data from a mapping system comprising a LIDAR (par.009 “a georeferenced map………..signal reflections from topologically-contiguous features such as curbs, railing and buildings……….an object’s position and pose……sensors such as LiDAR”, par.041, 045, par.046 “LiDAR…..determination of an object’s exact location…..tied to a georefenced map, to ascertain a precise positional determination and pose”, par.053 “LiDAR engine 115……point-clod-library matching….poistion on and ortho-rectified map or other map”);
 receiving, while generating the point cloud, data from a total station comprising a second trajectory, the received data comprising a position of the mapping system relative to a position of the total station (par.048 “system 100 further includes…..GPS 132 capability…..and other passive positional techniques are each capable of establishing the geospatial position”); and 
adjusting the first trajectory based, at least in part, on the second trajectory (par.053 “The results of such a victor-matching algorithm can identify any necessary orientation correction to transform the current GPS/INS-derived position (x, y, that) to the actual relative position….the inverse of this correction transform can be used to corelate the true position of the car to its position on an ortho-rectified map or other map”).  
Bruemmer discloses reflections from toplogically-contiguous features such as curbs, rails and buildings….Theses features clearly mark the road’s edge and its surrounding environment (par.009).  However, Bruemmer lacks of mention those reflections such a retro-reflector along a first trajectory.
Gao discloses a retro-reflector along a first trajectory (par.072 “the lidar capture device 12a is also configured to …..detection  retro-reflector like street-signs, license-plates and lane markings”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Bruemmer with the above teaching of Gao in order to provide retro-reflector like street-signs, license-plates and lane markings.
Regarding claims 16 and 21, the modified Bruemmer discloses a relative timing correlation of the first and second trajectory (Bruemmer par.010, 059 “correlating real-time data”).  
Regarding claims 17 and 22, the modified Bruemmer discloses the relative timing correlation comprises correlating speeds of the first and second trajectories (Bruemmer par.082-83 “the relative closure speed of the object of interest”, par.083 “direction and speed of the vehicle”).  
Regarding claim 20, the modified Bruemmer discloses everything as claim 15 above.  More specifically, the modified Bruemmer discloses a processor encoded with instructions (Bruemmer par.094).

Allowable Subject Matter
Claims 18-19 and 23-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642